t c memo united_states tax_court john s turay petitioner v commissioner of internal revenue respondent docket no filed date john s turay pro_se william j gregg for respondent memorandum opinion panuthos chief special_trial_judge respondent determined deficiencies in petitioner's federal income taxes in the amounts of dollar_figure and dollar_figure for the taxable years and unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision for both tax years are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head-of-household filing_status and whether petitioner is entitled to dependent care credits some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in washington d c background during the years in issue petitioner was single and owned a home in washington d c he was employed by the u s department of the army petitioner married fatu conteh in date petitioner claimed four dependency_exemption deductions on his federal_income_tax return the claimed dependency_exemption deductions were for petitioner's daughter mariatu turay mariatu petitioner's niece isatu kamara isatu and damonta and briana thompson damonta and briana respectively the children of petitioner's former girlfriend damonta thompson petitioner reported on his tax_return for that mariatu damonta and briana are his children and isatu is his niece he also reported all four claimed dependents as having resided with him for months in however petitioner calculated the total number of dependents claimed on his return and indicated that of the four claimed dependents reported three resided with him and one did not petitioner claimed head-of-household filing_status and a dependent_care_credit in the amount of dollar_figure petitioner's daughter mariatu wa sec_23 years of age in mariatu left africa subsequent to her mother's death and came to reside in the united_states in mariatu was a resident_of_the_united_states in three separate addresses for mariatu's residence were reported to respondent by means of forms w-2 and mariatu's filed federal_income_tax return for the tax_year one such address provided on the form_w-2 was that of petitioner's residence mariatu received wages in in the amount of dollar_figure which she reported on her federal_income_tax return for that year also on her return mariatu claimed an exemption for herself and a dependency_exemption deduction for a child listed as her stepdaughter she also claimed single filing_status petitioner's niece isatu was approximately and years of age in and respectively sometime prior to the years in issue isatu left africa to reside in the united_states she was a resident_of_the_united_states during the years in issue four separate addresses for isatu were reported to respondent for the years in issue none of which are petitioner's address isatu received wages in the amounts of dollar_figure and dollar_figure in and respectively on his federal_income_tax return petitioner claimed five dependency_exemption deductions which included isatu damonta briana randy thompson randy who is also a child of ms thompson and his nephew mohamed koroma mohamed petitioner reported all five claimed dependents as his children who resided with him for all months of the calendar_year petitioner claimed head-of-household filing_status anda dependent_care_credit in the amount of dollar_figure petitioner's nephew mohamed left africa in to reside with petitioner in the united_states mohamed was employed in the notice_of_deficiency disallowed the claimed dependency_exemption deductions the head-of-household filing_status and the claimed dependent care credits respondent adjusted petitioner's filing_status to single for both years in issue discussion we begin by noting that as a general_rule the commissioner's determinations are presumed correct see rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to the claimed deduction see rule a 292_us_435 sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe to be entitled to a deduction therefore a taxpayer is required to substantiate the deduction through the maintenance of books_and_records dependency_exemption deductions the first issue for decision is whether petitioner is entitled to the claimed dependency_exemption deductions for and sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 a dependent is defined as an individual who is either a u s citizen national or resident_of_the_united_states over half of whose support is received from the taxpayer see sec_152 b in order to qualify as a dependent an individual must also be related to the taxpayer in one of the ways enumerated in sec_152 through an unrelated individual may also gualify as a dependent of the taxpayer if in addition to meeting the above requirements the unrelated individual lives with the taxpayer and is a member of the taxpayer's household throughout the entire taxable_year of the taxpayer see sec_152 268_f2d_208 9th cir affg 30_tc_879 31_tc_1143 rodenbaugh v commissioner tcmemo_1981_593 sec_1_152-1 income_tax regs if an individual qualifies as the taxpayer's dependent by meeting the above requirements a taxpayer is entitled toa dependency_exemption deduction for that dependent if the individual's gross_income is less than the exemption_amount dollar_figure in dollar_figure in or if the dependent is a child of the taxpayer the child has not attained the age of or is a student who has not attained the age of at the close of the calendar_year see sec_151 petitioner testified that he provided complete support to each of the claimed dependents for the years in issue to determine the amount of support provided by a taxpayer to a dependent we must evaluate the amount of support furnished by the taxpayer as compared to the total amount of support received by the claimed dependent from all sources see 554_f2d_564 2d cir affg 64_tc_720 sec_1_152-1 income_tax regs the total amount of support received by the claimed dependent includes any amount which that individual has contributed for his or her own support see 56_tc_512 50_tc_756 46_tc_515 baker v commissioner tcmemo_1997_3 if the total amount of support is not shown and cannot be reasonably inferred from the competent evidence available it is impossible to conclude that petitioner furnished more than one-half see blanco v commissioner supra perez v commissioner tcmemo_1998_442 we do not have any information as to the total amount of support provided to any of the claimed dependents from all sources the only evidence presented by petitioner in support of his claim is his unsubstantiated testimony that he provided all support for the claimed dependents petitioner failed to produce any supporting evidence petitioner also did not present any witnesses to corroborate his testimony we are not required to accept petitioner's self-serving testimony as truth see 87_tc_74 lee v commissioner tcmemo_1991_337 the record does not provide any information with regard to support contributed by isatu or mohamed's parents isatu was more than years of age during the years in issue and she received wages in both and mohamed also received wages in even if we were to find that petitioner did provide more than one-half of isatu's support in he would not be entitled to a dependency_exemption deduction for her as she received wages in excess of the exemption_amount in see sec_151 the record also does not provide any information as to the amount of support contributed by ms thompson for briana randy or damonta although petitioner did testify that ms thompson worked during the years in issue petitioner also testified that briana randy and damonta along with their mother resided with him for the entire period through petitioner has provided no documentation to show briana randy damonta and ms thompson resided with him during or in addition even if we were to find petitioner's assertions as fact petitioner's testimony did not provide the court with a date upon which ms thompson left his home with her children however petitioner was married to ms conteh in date since the total amount of support and the portion provided by petitioner have not been made part of this record we are unable to conclude that petitioner provided more than one-half of the total support for isatu mohamed mariatu briana randy or damonta therefore we conclude that isatu mohamed mariatu briana randy and damonta do not qualify as petitioner's dependents for or even if we were to find petitioner meets the support requirement of sec_152 for mariatu petitioner would not be entitled to a dependency_exemption deduction for her mariatu wa sec_23 years of age and we find she lived apart from petitioner in she received wages in the amount of dollar_figure she filed an income_tax return for the tax_year wherein she claimed a personal_exemption for herself and a dependency_exemption deduction for a child whom she classified as a stepdaughter mariatu was not a full-time_student as defined by sec_151 and received wages in excess of the exemption_amount for respondent is sustained on this issue filing_status the second issue for decision is whether petitioner is entitled to head-of-household filing_status for the and tax years in order to qualify for head-of-household filing_status petitioner must satisfy the requirements of sec_2 pursuant to that section and as relevant herein an individual must not be married at the close of the taxable_year and must either maintain as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a child of the taxpayer or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 see sec_2 a perez v commissioner tcmemo_1998_442 petitioner's daughter mariatu did not reside with petitioner during or we have also previously held that petitioner is not entitled to the claimed dependency -- - exemption deductions accordingly petitioner is not entitled to head-of-household filing_status pursuant to sec_2 petitioner's proper filing_status for the years in issue is single respondent is sustained on this issue dependent care credits the third issue for decision is whether petitioner is entitled to the claimed child and dependent care credits pursuant to sec_21 petitioner reported child and dependent care expenses of dollar_figure in both years in issue and claimed credits in the amount of dollar_figure and dollar_figure for and respectively respondent disallowed the credits due to petitioner's lack of a qualifying_child ren and petitioner's failure to substantiate the claimed expenses sec_21 generally provides an allowance for a credit against the tax to any individual but only if a qualifying_individual resides in the household of the individual see hopkins v commissioner tcmemo_1992_326 the term gualifying individual under sec_21 includes a dependent of the taxpayer under age with respect to whom the taxpayer is entitled to a dependency_exemption deduction under sec_15l c the allowable credit under sec_21 generally is based upon employment-related_expenses that are incurred to enable the taxpayer to be gainfully_employed including expenses_incurred for the care of a qualifying_individual other provisions and conditions of sec_21 are not pertinent here petitioner testified that briana damonta and randy were between the ages of and during the years in issue and that he paid and incurred child care expenses for their care petitioner's testimony as to the amount of child care expenses paid was vague petitioner also testified that the children's mother worked odd jobs on a part-time irregular basis we have concluded petitioner is not entitled to a dependency_exemption deduction pursuant to sec_151 for briana damonta or randy for the years in issue therefore petitioner does not have any qualifying children for or a requisite of sec_21 see also walker v commissioner tcmemo_1995_457 in addition petitioner has not provided any documentation to substantiate the amount of child care expenses paid_or_incurred or that such expenses were incurred so that petitioner may be gainfully_employed we conclude petitioner is not entitled to the child_and_dependent_care_credit for either or respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
